Citation Nr: 1807631	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for L5-S1 herniated nucleus pulposus.

2.  Entitlement to a compensable disability rating prior to January 12, 2011 and from March 1, 2011 to July 24, 2011, and to a disability rating in excess of 30 percent since September 1, 2012, for a right knee disability, status post total knee replacement (TKR) and status post cystectomy of the lateral meniscus and multiple excisions of the right medial suprapatellar plica of the right knee.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2012 and October 2015 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Board remanded the case to schedule a video conference Board hearing as the Veteran requested.  Evidence of record shows a video conference hearing scheduled for June 2015 was postponed until November 2015, when the Veteran cancelled his request.  

The Veteran again requested a video conference hearing before the Board in a January 2017 substantive appeal.  However, in correspondence received in March 2017, his attorney indicated that he no longer wished to participate in such a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a Board hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2017, the Veteran's attorney submitted a statement requesting a Decision Review Officer (DRO) Hearing be scheduled.  As yet, no such hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn the December 2017 request for a DRO hearing.  Therefore, it appears that a request for a DRO hearing remains outstanding.  Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a DRO at the RO.  The Veteran and his attorney should be notified of the date, time, and location of this hearing.  

2.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, in whole or in part, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




